DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status
Claims 1-2 are currently pending for examination.

Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
5.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a return unit that opens – corresponding to element  2 in Fig. 1” and “a communication unit that communicate – corresponding to element 4 in Fig. 1” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujii et al. (Fujii; US Pat. No. 8,305,231).
	For claim 1, Fujii discloses a gas meter (see Fig. 10) comprising: 
	a shutoff valve (Fig. 10: element 2c) that shuts off a gas flow (Fig. 10: element 16); 
	a flow rate measurer (Fig. 10: element 17) that measures a gas flow rate (E.g. Col 13, lines 56-58: The flow rate measurement section 17 and the control circuit 10a for measuring the gas flow rate); 
	a return unit (Fig. 10: element 48) that opens the shutoff valve (Fig. 10: element 2c); 
	a display that displays a status (Fig. 10: element 44, see also Fig. 7: element 12); 
	a communication unit (Fig. 10: element 11) that communicates with an outside (E.g. Col 14, lines 41-65); 

	a controller (Fig. 10: element 10a) that controls the shutoff valve (Fig. 10: element 2c), the flow rate measurer (Fig. 10: element 17), the return unit (Fig. 10: element 48), the display (Fig. 10: element 44), the communication unit (Fig. 10: element 11), and the area information setting unit (Fig. 10: see element 47; also see elements 10b and 10g), 
	wherein when the controller receives, by the communication unit, a remote shutoff instruction where a specified value of area information is added (E.g. Col 14, lines 29 – Col 15, line 29; “use time” known and communicated by the gas company), the controller closes the shutoff valve in a case where the area information stored in the area information setting unit and the specified value of the area information added to the remote shutoff instruction match (E.g. Col 14, lines 29 – Col 15, line 29; shut-off valve 2C closed when the locally measured “use time” is reached).
	For claim 2, Fujii discloses a history storage (Fig. 11: plurality of time storage units 10g and 39 or 45 and 47) that holds a history of a shutoff (see the time storage table of Fig. 11), wherein the controller stores, in the history storage unit (Fig. 11: plurality of time storage units 10g and 39 or 45 and 47), a fact that the area information stored in the area information setting unit and the specified value of the area information added to the remote shutoff instruction have matched and the shutoff valve has been closed, and displays the fact on the display (E.g. Col 14, lines 29 – Col 15, line 29; shut-off valve 2C closed when the locally measured “use time” is reached and information is displayed).

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
	Shiota et al. (US 2020/0284613)
	Hishinuma et al. (US Pat. No. 10,655,068)
	Mani et al. (US Pat. No. 10,045,291)
	Yokohata et al. (US 2011/0004353)

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED BARAKAT whose telephone number is (571)270-3696.  The examiner can normally be reached on 9:00am-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 




/MOHAMED BARAKAT/
Primary Examiner, Art Unit 2689